Citation Nr: 0831441	
Decision Date: 09/15/08    Archive Date: 09/22/08

DOCKET NO.  08-11 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for a 
low back disorder. 

2.  Entitlement to service connection for anatomical loss of 
right fallopian tube.   

3.  Entitlement to an increased rating for major depressive 
disorder, currently evaluated as 10 percent disabling.  

4.  Entitlement to an increased rating in excess of 10 
percent for endometriosis. 

5.  Entitlement to an increased rating in excess of 10 
percent for psoriasis of the scalp. 

6.  Entitlement to a compensable rating for patellar 
tendinitis of the right knee.

7.  Entitlement to a compensable rating for patellar 
tendinitis of the left knee.

8.  Entitlement to an effective date prior to April 26, 2007, 
for a 50 percent disability rating for vascular headaches.

9.  Entitlement to a total disability evaluation based on 
individual unemployability due to the veteran's service-
connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from July 1993 to May 1998.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of a Department of Veterans 
Affairs (VA) Regional Office (RO).  In a February 2008 rating 
decision, the RO declined to reopen service connection claims 
for a low back disability and a bilateral knee disability, 
continued 10 percent disability evaluations for endometriosis 
and major depressive disorder, denied a service connection 
claim for pelvic pain, and denied TDIU.  In a March 2008 
rating decision, the RO denied service connection for loss of 
the right fallopian tube.  In April 2008 correspondence, the 
veteran withdrew her claim for service connection for pelvic 
pain.  In a May 2008 rating decision, the RO granted service 
connection for bilateral patellar tendinitis with non-
compensable evaluations for each knee and increased the 
disability evaluation for psoriasis of the scalp to 10 
percent disabling.  In July 2008, the RO granted a temporary 
100 percent evaluation effective June 4, 2008 for 
hospitalization for major depressive disorder and then 
assigned a 10 percent evaluation effective July 1, 2008.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of service connection for a low back disorder, 
increased ratings for major depressive disorder, 
endometriosis, psoriasis of the scalp, and patellar 
tendinitis of the right and left knee, and entitlement to a 
TDIU are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO declined to reopen an application for service 
connection for a low back disorder in an October 2006 rating 
decision; the veteran did not appeal the decision.

2.  Evidence received since the October 2006 rating decision 
was not previously considered and raises a reasonable 
possibility of substantiating the claim of service connection 
for a low back disorder.

3.  Anatomical loss of right fallopian tube has not been 
shown to be causally or etiologically related to the 
veteran's service-connected endometriosis. 

4. The preponderance of the evidence is against finding that 
anatomical loss of right fallopian tube is related to 
service.

5.  In a May 2005 rating decision, the RO increased the 
veteran's rating for vascular headaches to 30 percent 
disabling.

6.  Although the veteran perfected an appeal challenging the 
evaluation assigned in the May 2005 rating decision, she 
withdrew that appeal in June 2006 and has not asserted that 
the May 2005 rating decision was clearly and unmistakably 
erroneous.

7.  The veteran did not again seek an increased rating for 
her vascular headaches until November 17, 2006, when she 
filed a claim seeking an increased rating for her vascular 
headaches.

8.  In a January 2008 rating decision, the RO increased the 
evaluation of the veteran's vascular headaches to 50 percent, 
effective April 26, 2007.

9.  As of September 13, 2006, the veteran's service-connected 
vascular headaches warranted a 50 percent evaluation.


CONCLUSIONS OF LAW

1.  The December 2006 rating decision that declined to reopen 
a claim for service connection for a low back disorder is 
final.  38 U.S.C.A. §§ 7105 (West 2002); 38 C.F.R. §§ 3.160, 
20.302, 20.1103 (2007).

2.  New and material evidence having been submitted, the 
claim for service connection for a low back disorder is 
reopened.  38 C.F.R. § 3.156 (2007).

3.  Anatomical loss of right fallopian tube is not 
proximately due to or the result of service-connected 
endometriosis.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.310 (2007).

4.  Anatomical loss of right fallopian tube was not incurred 
in or aggravated by active service. 38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2007).

5.  The RO's May 5 2005 rating decision that increased the 
veteran's rating for vascular headaches to 30 percent 
disabling is final.  38 U.S.C.A. §§ 7103(a), 7104, 7111, 7266 
(West 2002); 38 C.F.R. §§ 20.1100, 20.1104, 20.1403, 20.1404 
(2007).

6.  An effective date of September 13, 2006, but not earlier, 
for the award of a 50 percent evaluation for vascular 
headaches, is warranted.  38 U.S.C.A. §§ 5110, 7105 (West 
2002); 38 C.F.R. § 3.400(o)(1) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in December 2007, February 2008, 
March 2008, the RO satisfied its duty to notify the veteran 
under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2007).  Specifically, the RO notified the veteran 
of: information and evidence necessary to substantiate the 
claims; information and evidence that VA would seek to 
provide; and information and evidence that the veteran was 
expected to provide.  The RO also notified the veteran of the 
process by which initial disability ratings and effective 
dates are established.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006). 

Additionally, the requirements set forth in Kent v. 
Nicholson, 20 Vet. App. 1 (2006) regarding new and material 
evidence claims have been met.  In the December 2007 letter, 
the veteran has been notified of the evidence and information 
necessary needed to reopen her claim for service connection 
for a low back disorder, to substantiate each element of the 
underlying service connection claim, and to substantiate the 
elements needed for service connection that were found 
insufficient in the prior denial on the merits.   

VA has done everything reasonably possible to assist the 
veteran with respect to her claims for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2007).  Service treatment records have been associated with 
the claims file.  All identified and available treatment 
records have been secured.  The veteran has been medically 
evaluated in conjunction with her claims.  Thus, the duties 
to notify and assist have been met.

Analysis

Low Back Disorder

Although the RO has reopened the previously denied claim for 
service connection for a low back disorder, the Board is 
required to address this particular issue (e.g., the new and 
material claim) in the first instance.  The Board has the 
jurisdiction to address a new and material issue and to reach 
the underlying de novo claim.  If the Board determines that 
new and material evidence has not been received, the 
adjudication of the particular claim ends, and further 
analysis is neither required nor permitted.  Any decision 
that the RO may have made with regard to a new and material 
claim is not binding on the Board.  See Jackson v. Principi, 
265 F. 3d 1366, 1369 (2001) (holding that the statutes make 
clear that the Board has a jurisdictional responsibility to 
consider whether it was proper for a claim to be reopened, 
regardless of whether the previous action denying the claim 
was appealed to the Board).  Thus, despite the fact that in 
the present case the RO has already determined that new and 
material evidence sufficient to reopen the veteran's 
previously denied claim for service connection for a low back 
disorder has been received, the Board will proceed, in the 
following decision, to adjudicate this new and material issue 
in the first instance.

In a March 1999 rating decision, the RO denied the veteran's 
claim for service connection for a low back disorder.  
Subsequently, in August 2002 and October 2006, the RO 
declined to reopen the claim and the veteran did not timely 
appeal the decision.  A finally adjudicated claim is an 
application which has been allowed or disallowed by the 
agency of original jurisdiction, the action having become 
final by the expiration of one year after the date of notice 
of an award or disallowance, or by denial on appellate 
review, whichever is the earlier.  38 U.S.C.A. § 7105; 38 
C.F.R. §§ 3.160(d), 20.302, 20.1103.  Thus, the October 2006 
decision became final because the veteran did not file a 
timely appeal.

The claim of entitlement to service connection for a low back 
disorder may be reopened if new and material evidence is 
submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  The 
veteran filed this application to reopen her claim in 
December 2007.  Under the applicable provisions, new evidence 
means existing evidence not previously submitted to agency 
decision makers.  Material evidence means existing evidence 
that, by itself or when considered with the previous evidence 
of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  In 
determining whether evidence is new and material, the 
credibility of the new evidence is presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).

The evidence before VA at the time of the prior final 
decision consisted of the veteran's service treatment records 
and post-service treatment records.  In declining to reopen 
the veteran's claim, the RO found that there was no evidence 
that the veteran had a chronic back disorder.  

The Board finds that the evidence received since the last 
final decision is neither cumulative nor redundant of other 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim, and raises a reasonable 
possibility of substantiating the claim.  

Evidence received since the last final decision on the 
veteran's claim for service connection for a low back 
disorder includes a May 2008 VA spine examination, which 
noted an impression of mild degenerative disc disease of the 
fifth lumbar.  In light of the basis of the prior denial, the 
Board finds that new and material evidence has been received 
to reopen the claim.

Anatomical Loss of Right Fallopian Tube

The veteran essentially contends that her anatomical loss of 
the right fallopian tube is related to her service-connected 
endometriosis and other problems in service. 

Establishing service connection on a secondary basis 
essentially requires evidence sufficient to show: (1) that a 
current disability exists; and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a); Allen v. 
Brown, 7 Vet. App. 439 (1995) (en banc).

Service connection is in effect for endometriosis and 
multiple records show that the veteran has anatomical loss of 
the right fallopian tube.  The issue is, therefore, whether 
the veteran's anatomical loss of the right fallopian tube was 
either caused or aggravated by her service-connected 
endometriosis.  See Allen.  In December 2007, a medical 
opinion was rendered upon review of the claims folder.  
Evaluating the veteran's various surgical procedures, the 
examiner opined that it was less likely as not that the 
veteran's ectopic pregnancy and subsequent fallopian tube 
removal was due to or a result of the veteran's endometriosis 
as there was no evidence of endometriosis noted at that time.  
She also indicated that the previous procedure does not cause 
total loss of reproductive capacity.  A May 2008 VA 
examination report addressed the relationship of the 
veteran's loss of right fallopian tube to her service-
connected disorder.  The examiner indicated that her loss of 
right fallopian tube is not related to any of her service-
connected disorders.  As there is no other medical opinion 
addressing this issue of record, the Board finds that the 
criteria for a secondary service connection claim has not 
been met.

The Board will also evaluate the veteran's claim on a direct 
basis.  When seeking VA disability compensation, a veteran 
generally seeks to establish that a current disability 
results from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110.  "Service connection" 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces, or 
if preexisting such service, was aggravated therein.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a).  Where 
chronicity of a disease is not shown in service, service 
connection may yet be established by showing continuity of 
symptomatology between the currently claimed disability and a 
condition noted in service.  38 C.F.R. § 3.303(b).  

Service treatment records show that in March 1997, the 
veteran had surgery for right ectopic pregnancy.  She was 
also noted to have chronic pelvic inflammatory disease, 
probable endometriosis, and pelvic adhesions.  Thereafter, 
she was seen on multiple occasions for complaints related to 
those conditions.  

Post-service treatment records show that in April 2000, the 
veteran underwent operative laparoscopy, lysis of adhesions.  
In July 2003, she apparently underwent laparoscopy for tubal 
pregnancy.

As noted above, VA afforded the veteran an examination in May 
2008 for which the claims folder was reviewed.  The examiner 
opined that the veteran's removal of right fallopian tube was 
not related to other gynecological problems in service.  

Based on the review of the evidence, the Board finds that 
service connection for loss of right fallopian tube is 
denied.  While the veteran was noted to have numerous 
gynecological problems during service, there is no competent 
medical evidence that any of them are related to her loss of 
right fallopian tube.  In fact, the May 2008 VA examiner 
specifically found that they were not related to her current 
condition.  Therefore, the preponderance of the evidence is 
against a finding that loss of right fallopian is related to 
service. 

In adjudicating this claim, the Board must assess the 
competence and credibility of the veteran.  See Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. 
Nicholson, 19 Vet. App. 362, 368-69 (2005).  Recently, in 
Barr v. Nicholson, 21 Vet. App. 303 (2007), the United States 
Court of Appeals for Veterans Claims (Court), citing Layno v. 
Brown, 6 Vet. App. 465, 467-69 (1994), emphasized that lay 
testimony is competent if it is limited to matters that the 
witness has actually observed and is within the realm of the 
witnesses personal knowledge; see also 38 C.F.R. 
§ 3.159(a)(2) (Competent lay evidence means any evidence not 
requiring that the proponent have specialized education, 
training or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a lay person).

The Board is charged with the duty to assess the credibility 
and weight given to evidence.  Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 
(1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  
Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 
2001), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit), citing its decision in Madden, 
recognized that that Board had inherent fact-finding ability.  
Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the 
Court has declared that in adjudicating a claim, the Board 
has the responsibility to weigh and assess the evidence.  
Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).  

In this capacity, the Board finds the veteran is not 
competent to attest to her observations of her disorder.  
Layno; 38 C.F.R. § 3.159(a)(2).  Further, as a lay person, 
she is not competent to diagnose any medical disorder or 
render an opinion as to the cause or etiology of any current 
disorder (i.e. that she has loss of right fallopian tube 
related to service) because she does not have the requisite 
medical expertise.  See, e.g., See Routen v. Brown, 10 Vet. 
App. 183, 186 (1997); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  As the preponderance of the evidence is against the 
claim, the benefit-of-the-doubt rule does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Earlier Effective Date

The veteran claims entitlement to an earlier effective date 
for the assignment of a 50 percent disability rating for her 
vascular headaches assigned effective April 26, 2007.  The 
veteran asserts that her disability rating should be assigned 
back to February 2005 when she requested an increased rating.

The veteran perfected an appeal to the RO's May 5, 2005 
rating decision which increased her disability evaluation 
from 10 percent to 30 percent disabling for vascular 
headaches.  However, in a June 2006 correspondence, she 
withdrew her appeal.  Thus, absent clear and unmistakable 
error in the May 2005 rating decision, which the veteran does 
not even allege, that determination is final.  38 U.S.C.A. 
§§ 7103(a), 7104, 7111, 7266; 38 C.F.R. §§ 20.1100, 20.1104, 
20.1403, 20.1404.  As such, entitlement to an earlier 
effective date for a 50 percent evaluation for her vascular 
headaches is not warranted on this basis.

The provisions governing the assignment of the effective date 
of an increased rating are set forth in 38 U.S.C.A. § 5110(a) 
and (b)(2), and 38 C.F.R. § 3.400(o).  The general rule with 
respect to effective date of an award of increased 
compensation is that the effective date of award "shall not 
be earlier than the date of receipt of the application 
thereof."  38 U.S.C.A. § 5110(a).  This statutory provision 
is implemented by regulation that provides that the effective 
date for an award of increased compensation will be the date 
of receipt of claim or the date entitlement arose, whichever 
is later.  38 C.F.R. § 3.400(o)(1).  

An exception to that rule regarding increased ratings 
applies, however, under circumstances where the evidence 
demonstrates that a factually ascertainable increase in 
disability occurred within the one-year period preceding the 
date of receipt of a claim for increased compensation.  If an 
increase in disability occurred within one-year prior to the 
claim, the increase is effective as of the date the increase 
was "factually ascertainable."  If the increase occurred 
more than one year prior to the claim, the increase is 
effective the date of claim.  If the increase occurred after 
the date of claim, the effective date is the date of 
increase.  38 U.S.C.A. 5110(b)(2); Dalton v. Nicholson, 21 
Vet. App. 23, 31-32 (2007); Harper v. Brown, 10 Vet. App. 125 
(1997); 38 C.F.R. 3.400 (o)(1)(2); VAOPGCPREC 12-98 (1998).  

A careful review of the record fails to disclose that, 
following the RO's May 5, 2005 rating decision that increased 
the veteran's rating for vascular headaches to 30 percent 
disabling, that the veteran filed either a formal or informal 
claim prior to November 17, 2006.  However, there is a 
September 13, 2006 VA treatment record which notes that the 
veteran's headaches were lasting longer, covered more of her 
head, and were perhaps becoming more intense.  It was further 
noted that she was having these episodes three times a week 
and experiencing severe headaches every week or two.  As 
such, the Board finds that the veteran's 50 percent 
evaluation for vascular headaches is warranted as of the 
September 13, 2006 treatment record.


ORDER

New and material evidence to reopen a claim for entitlement 
to service connection for a low back disorder has been 
presented; to this extent, the appeal is allowed.

Service connection for anatomical loss of right fallopian 
tube is denied.

Entitlement to an effective date prior to September 13, 2006, 
but not earlier, for a 50 percent rating for vascular 
headaches, is allowed, subject to the regulations governing 
the award of monetary benefits.


REMAND

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion when it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2007).

With regard to the service connection claim for low back 
disorder, service treatment records show that that the 
veteran complained of and was seen on multiple occasions for 
low back pain.  In January 1996, the veteran complained of 
lower back pain for two to three weeks; an assessment of 
possible back strain was noted.  That same month, she was 
placed on physical profile with a diagnosis of low back pain.  
Then in May 1996, the veteran complained of trauma to the 
back a couple weeks before and an assessment of low back pain 
was noted.  Also that month, she was again put on physical 
profile for low back pain/muscle strain.  A June 1996 
treatment record noted that the veteran was receiving 
physical therapy for her low back pain.  Subsequently, in 
July 1996, an assessment of musculoskeletal/low back pain was 
noted.  Finally, in February 1998, the veteran called to 
complain about her low back pain.  

Post-service records include an August 1998 VA examination 
report which noted no pathology of the spine.  VA treatment 
records dated in October 1998 and January 2000 noted the 
veteran's complaints of low back pain associated with other 
conditions (i.e. urinary tract infection and abdominal pain).  
The records show that she was involved in a motor vehicle 
accident in October 2002 and had back pain and muscle strain 
as a result.  In June 2003, it was noted that she had a 
compression fracture status post motor vehicle accident.  An 
x-ray at that time noted sclerotic line going through the 
superior part of the L1 lumbar vertebral body. 

VA afforded the veteran a spine examination in May 2008 for 
which the claims folder was reviewed.  In the examination 
report, the examiner outlined the veteran's spinal history.  
Noting a diagnosis of mild degenerative disc disease of the 
fifth lumbar spine, the examiner observed that there was no 
evidence at the present time of a compression fracture in the 
motor vehicle accident.  Additionally, he opined that he was 
unable to say if the veteran's current back disorder was 
related to in-service complaints without resort to mere 
speculation.  On remand, the veteran should be afforded 
another examination to determine the etiology of her current 
low back disorder.  

As to her claims for increased ratings for major depressive 
disorder, endometriosis, psoriasis, and patellar tendonitis 
of the right and left knees, the veteran has indicated that 
her disabilities have increased in severity since her last 
examinations.  In its VA Form 646 dated in July 2008, the 
veteran's representative stated that the veteran's major 
depressive disorder had worsened.  After her hospitalization, 
she was seen in the mental health clinic on an outpatient 
basis in July 2008.  However, the veteran asserts that the 
clinician failed to account for her complaints that she was 
still having problems and her medication was causing serious 
side effects.  She also contends that her endometrioses has 
worsened in the past few months with pain radiating to both 
legs.  The May 2008 VA examination report did not indicate 
pain radiating to her legs.  The veteran's representative 
also indicated that her knees have worsened as well, 
specifically that she has constant pain, occasional swelling, 
instability, and during flare-ups she does not have full 
range of motion.  The most recent VA examination report dated 
in May 2008 noted of the knees that there was no instability 
and slight pain with resisted extension.  As to her service-
connected psoriasis, the veteran's representative indicated 
that her prescription shampoo no longer provides relief of 
her symptoms and it now affects her entire scalp.  Her last 
VA examination report dated in May 2008 noted that her 
shampoo provided some relief of symptoms and the total 
exposed area of the body affected was 5 percent.  The Court 
has held that, where entitlement to compensation has already 
been established, and an increase in the disability rating is 
at issue, the present level of disability is of primary 
concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  As 
the current levels of disability are at issue, 
contemporaneous examinations demonstrating the veteran's 
current level of disability for endometriosis, psoriasis, and 
patellar tendonitis of the right and left knees must be 
conducted. 

Finally, with regard to the veteran's claim of entitlement to 
a TDIU rating, the veteran has not been afforded a VA 
examination to determine the impact her service-connected 
disabilities have on her ability to work.  The veteran 
completed four years of college and holds a Bachelor's degree 
and last worked as sales associate at a department store in 
March 2008.  On remand, the veteran should be afforded an 
examination to determine whether her service-connected 
disabilities as a whole render her unemployable taking into 
account her educational and occupational history.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  Expedited 
handling is requested.)

1.	The AMC should afford the veteran 
examinations for her low back disorder, 
service-connected major depressive 
disorder, endometriosis, psoriasis, 
patellar tendonitis of the right and 
left knees, and TDIU claims.  The 
claims folder and a copy of this Remand 
must be made available to the examiners 
who should indicate on the examination 
report that (s)he has reviewed the 
folder in conjunction with the 
examinations.  Any indicated studies 
should be performed. 

For the claim for service connection 
for a low back disorder, the examiner 
should determine whether there is a 50 
percent probability or greater whether 
her current disorder is related to 
service.  The examiner should also 
address the service treatment records 
and post-service treatment records 
noting treatment for the back cited 
herein. 

For the increased rating claims for 
major depressive disorder, 
endometriosis, psoriasis, patellar 
tendonitis of the right and left knees, 
the examiner should determine the 
current level of severity of each 
disorder in accordance with AMIE 
protocols for rating the various 
disabilities.

For the TDIU claim, the examiner should 
ascertain the impact her service-
connected disabilities have on her 
ability to participate in substantially 
gainful employment.  The examiner 
should disregard the veteran's age and 
her non-service connected disabilities 
in making the determination.  The 
claims folder should be made available 
to the examiner and the examiner should 
state on the report that the claims 
folder has been reviewed.

A rationale should be given for all 
opinions expressed. 

2.	Thereafter, the AMC should review and 
readjudicate the claims on appeal (i.e. 
service connection for a low back 
disorder, increased rating claims for 
major depressive disorder, 
endometriosis, psoriasis, patellar 
tendonitis of the right and left knees, 
and TDIU rating), to include any 
evidence received since the July 2008 
statement of the case and supplemental 
statement of the case (SSOC).  If the 
benefits sought are not granted, the 
veteran and her representative should 
be provided with an SSOC.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


